Evans, Judge.
Only one enumeration of error is argued. The accused, during her unsworn statement, used the words “and I’ll swear to God if I have ever seen that man before in my life until that night.” At the completion of her unsworn . statement the solicitor remarked: “The witness took the the oath. She said she swore to God.” Thereupon the jury was excused from the room, and defendant moved for mistrial.
The court did not err in denying the mistrial and in refusing to reprimand or rebuke the solicitor. He very properly made no comment on the matter to the jury. It is error to comment upon the failure of the defendant to take an oath, but it was not improper for the solicitor to seek to cross examine under the facts here. He did not violate the rule as found in Code Ann. § 38-415 (Ga. L. 1962, pp. 133, 134), and no reversible error is shown by the solicitor’s remark, made apparently in an attempt to point out to the court that an oath was taken. See Lackey v. State, 116 Ga. App. 789 (2) (159 SE2d 188), and cases cited. Compare McCann v. State, 108 Ga. App. 316 (132 SE2d 813); Huff v. State, 113 Ga. App. 257, 264 (147 SE2d 840).
The general grounds of the motion for new trial are expressly abandoned.

Judgment affirmed.


Hall, P. J., and Deen, J., concur.